Citation Nr: 0205890	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-19949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an effective date earlier than May 30, 
2000 for special monthly pension based on housebound status.  

2.  Entitlement to special monthy pension based on the need 
for regular aid and attendance.




REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from August 1951 to October 
1951, and from January 1952 to June 1953.

In a June 1998 decision, the RO denied special monthly 
pension (SMP) based on a claimed need for regular aid and 
attendance of another person, or by reason of being 
housebound.  The veteran then appealed to the Board of 
Veterans' Appeals (Board), which denied the benefits in a 
February 2000 decision, but then vacated its decision in May 
2000.  A June 2000 RO decision granted SMP at the housebound 
rate effective May 30, 2000, and the veteran appealed for an 
earlier effective date.  The RO continued to deny SMP based 
on a need for regular aid and attendance, and that issue 
remains on appeal.


FINDINGS OF FACT

1.  For many years the veteran received basic VA non-service-
connected pension based on being permanently and totally 
disabled from multiple disorders, and on February 4, 1997 the 
RO received his claim for SMP based in part on being 
housebound.

2.  The RO has awarded SMP at the housebound rate effective 
May 30, 2000.

3.  As of the veteran's February 4, 1997 claim for SMP based 
on housebound status, he had a single permanent disability 
ratable at 100 percent or more plus additional disability 
ratable at 60 percent or more, and as of that date he also 
was substantially confined to his dwelling or immediate 
premises as the result of disabilities and it is reasonably 
certain that this will continue indefinitely.

4.  Based on his multiple disabilities, the veteran is not 
able to adequately attend to his needs of daily living 
without the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for SMP based on housebound status are met 
as of the veteran's February 4, 1997 claim, and that date is 
the proper effective date for the award of SMP at the 
housebound rate.  38 U.S.C.A. §§ 1502, 1521, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.351, 3.400, 3.401 (2001).

2.  The criteria for SMP based on the need for regular aid 
and attendant are met.  38 U.S.C.A. §§ 1502, 1521 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence, rating decisions, 
statements of the case, and the supplemental statements of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claims.  Relevant medical 
records have been obtained, and VA examinations have been 
provided.  Under the circumstances, the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits which determine the amount 
of basic pension payable to a veteran found to permanently 
and totally disabled.  There are higher income limits and 
increased pension payable if a veteran is found to be 
entitled to SMP based on being housebound (or the equivalent 
of housebound) or in need for regular aid and attendance.  
38 U.S.C.A. §§ 1502, 1521.




Entitlement to an effective date earlier than May 30, 2000
for SMP based on housebound status.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).

The effective date for an award of increased SMP at the 
housebound rate will be fixed in accordance with the facts 
found but shall not be earlier than the date of VA receipt of 
the application for such benefit.  38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400, 3.400(o)(1), 3.401(a).

Effective in 1989, the veteran was granted basic VA non-
service-connected pension based on being permanently and 
totally disabled from multiple disorders.  His primary 
disabilities include chronic obstructive pulmonary disease 
(COPD), a variously diagnosed psychiatric condition, and 
arthritis of the low back and a number of other joints.  

On February 4, 1997, the RO received the veteran's claim for 
increased SMP based partly on claimed housebound status (the 
claim was a recently completed examination report pertaining 
to housebound or aid and attendance status).  Since that 
claim was filed, he has received VA inpatient and outpatient 
treatment on a number of occasions, and he has also undergone 
VA examinations to evaluate his disabilities and for purposes 
of determining entitlement to SMP.  One such VA examination 
was on May 30, 2000.  

In a June 2000 decision, the RO noted that the veteran's 
multiple disabilities included COPD rated 100 percent, a 
psychiatric disorder rated 70 percent, and arthritis of the 
low back and multiple joints for which various percentage 
ratings were assigned.  The RO found that the veteran met the 
requirements for SMP at the housebound rate as of May 30, 
2000, being the date of a recent VA examination.  SMP at the 
housebound rate was granted under the provision that he had a 
permanent disability rated 100 percent plus additional 
disability rated 60 percent or more.

However, review of all the medical and other evidence 
pertinent to the period of time since the February 4, 1997 
claim suggests that the veteran may well have met the 
criteria for SMP at the housebound rate as of the date of 
that claim, not merely as of the date of the May 30, 2000 VA 
examination which the RO has cited.  The May 30, 2000 VA 
examination findings may be viewed as confirming the level of 
disability, and other factors pertinent to housebound 
benefits, as of the date of the February 4, 1997 claim.  The 
medical records show that since the February 4, 1997 claim 
there have been day-to-day fluctuations in the veteran's 
disabilities, and clinicians have offered various opinions as 
to housebound status.  But essentially the evidence shows 
that, due to chronic disabilities, since the time of his 
February 4, 1997 claim, he has been substantially confined 
(absolute total confinement is not required) to his home and 
yard except for brief trips for reasons such as medical 
appointments.  

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that as of the 
veteran's February 4, 1997 claim for increased SMP based on 
housebound status, he had a single permanent disability 
ratable at 100 percent or more plus additional disability 
ratable at 60 percent or more, and as of that date he also 
was substantially confined to his dwelling or immediate 
premises as the result of disabilities and it is reasonably 
certain that this will continue indefinitely.  He met the 
criteria for SMP at the housebound rate as of the February 4, 
1997 claim, and an earlier effective date of February 4, 1997 
for such benefits is granted.

Entitlement to SMP based on 
the need for regular aid and attendance.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

The veteran in this case is not blind or in a nursing home, 
and thus entitlement to aid and attendance benefits requires 
that it be factually shown that he needs regular assistance 
from another person because of his disabilities.  

Again, the veteran's primary disabilities are COPD, a 
psychiatric disorder, and arthritis of the low back and 
multiple other joints.  The medical treatment and examination 
reports from 1997 to 2001, particularly the more recent ones, 
note that he needs a 4-prong walker to get about, and 
sometimes he must use a wheelchair.  His wife helps him dress 
and undress, and she does the cooking and other household 
chores.  The veteran can take care of a number of his other 
personal care functions, although his wife reportedly must 
supervise and encourage him to do so.  His relatives take him 
to medical appointments and look after his safety.  Some 
clinicians in recent years have opined that the veteran does 
not need assistance of another person, yet some have offered 
opinions to the contrary.

The above-cited aid and attendance regulation notes that not 
every assistance need set forth has to be shown for a 
favorable finding.  Moreover, there does not have to be a 
constant need of help from others, only a regular need.  With 
this in mind, as well as the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that, based on his 
multiple disabilities, the veteran is not able to adequately 
attend to his needs of daily living without the regular aid 
and attendance of another person.  Thus SMP based on a need 
for aid and attendance is warranted.


ORDER

An earlier effective date of February 4, 1997 for SMP based 
on housebound status is granted.

SMP based on a need for aid and attendance is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

